Per Curiam.
The alternative writ of mandamus herein commands the respondent “to re-establish, reinstate *370and operate passenger trains Nos. 3 and 4 between Perry, Florida, and Lovett, Florida,” or to show cause for not doing so. By answer it appears that the respondent operates passenger trains Nos. 1 and 2, one each way, daily between Quitman, Georgia, and Hampton Springs, Flor' ida, on which line are the towns of Lovett and Perry, in the State of Florida, making convenient connections with other lines; that respondent’s passenger trains Nos. 3 and 4 also were operated between Quitman, Georgia, and Hampton Springs, Florida, one each way daily; but that trains 3 and 4 were discontinued' because of the inability to get coal for engine fuel; that the country served by the line is sparsely settled, and in effect that the statements made indicate that the expense of operating trains 3 and 4 will be greatly out of proportion to the public convenience therébv met and will impair the respondent’s organic property rights.
A motion of relators for a peremptory writ on the answer was denied. Replications were filed alleging that the respondent has never filed with the Railroad Commissioners of the State “any petition or request for the permanent discontinuance of the train service sought to be re-established.” Respondents demurred to the replication.
As it appears the trains Nos. 3 and 4 were, as operated, interstate trains, the respondents did not have to apply to the State Railroad Commissioners for their discontinuance. The alternative writ commands the respondent “to re-establish, reinstate and operate passenger trains Nos. 3 and 4” between points in this State. Even if this is not on the facts shown, in effect an order to' reinstate an interstate train, not within the authority of the State Commission, the circumstances shown as the local condi*371tions, the service being rendered, the meagerness of the public necessity and convenience to be served' by added trains, the large expense to the carrier and its destructive effect upon the carrier’s property rights, clearly show that the order is not “reasonable and just and such as ought to have been made in the premises,” within the meaning of the statute under which the authority is exerted. See Par. 13 of Sec. 3, Chap. 6527, Acts of 1913; State ex rel. Railroad Commissioners v. Florida East Coast Ry. Co., 71 Fla. 433, 71 South. Rep. 543; State ex rel. Railroad Comm’rs. v. Atlantic Coast Line R. Co., 77 Fla. 366, 81 South. Rep. 498.
This holding does not conflict with the decision in Missouri Pac. R. Co. v. State of Kansas ex rel. Railroad Com'rs, 216 U. S. 262, 30 Sup. Ct. Rep. 330, where the local conditions, the service being rendered, the public necessity and convenience and the burden to the carrier being essentially different from this case, justified the enforcement of an order for one passenger train to be operated to the State line instead of a mixed passenger and freight train, such order not requiring the “re-establishment” of a train that had been operated as an interstate train.
The decision of this case does not ignore the principles announced in Atlantic Coast Line R. Co. v. North Carolina Corp. Com., 206 U. S. 1, 27 Sup. Ct. Rep. 585; Wisconsin, M. & P. R. Co. v. Jacobson, 179, U. S. 287, 21 Sup. Ct. Rep. 115; State ex rel. Railroad Com’rs v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175; State ex rel. Railroad Com’rs. v. Louisville & N. R. Co., 63 Fla. 274, 57 South. Rep. 673, and other like, cases. In .this case principles are applied that are recognized in, but held to be not applicable to the cited cases.
*372The demurrer to the replication is sustained and the alternative writ is dismissed.
Taylor, Whitfield, Ellis and West, J. J., concur.